DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
In Fig. 29, the arrow extending from reference numeral “52” appears to incorrectly point to the plunger 54. It is likely that reference numeral 52 should point to the barrel (similar to Figs. 28 and 30). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 each recite “a seal provided about the barrel” (line 10 of claim 1, and line 8 of claim 9). Based on what is seen in Figs. 28-30 and argued by the applicant in their Remarks submitted 1/10/22, it is unclear what exactly the scope of “about the barrel” is. The seal shown in Fig. 29 appears to be outside of and on top of barrel 52. One current Merriam-Webster definition for the term “about” is “on all sides: around”. However the examiner feels that the instant specification does NOT support this definition because a seal 281 placed outside of and on top of the barrel is not on all sides of the barrel. An alternative Merriam-Webster definition of “about” is “in the vicinity: near”, which appears to be more supported by the drawings of the instant disclosure showing the seal 281, which include Figs. 28-30 (the examiner notes that the specification does not appear to explicitly use the language of a seal as being “provided about the barrel”). Based off the instant drawings, it appears a limitation more in line with Fig. 29 would be “a seal provided adjacent to an opening of the barrel". Until the limitation of “about the barrel” is amended or clarified, this rejection will be maintained. For the sake of claim interpretation, the examiner will use the definition of “in the vicinity: near”.
Claims 2-8 and 10-16 are rejected since they depend from either claim 1 or claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-10, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush et al. (US 2004/0115067 A1, cited previously and hereinafter ‘Rush’) in view of Gorman et al. (US 2004/0064088 A1, cited previously and hereafter ‘Gorman’)
As to claim 1, Rush discloses a delivery device (see Fig. 1B) for delivering an infusion medium (fluid in infusion reservoir 102) to a user, the device comprising: a housing portion adapted to be secured to a user (see para 0009 which teaches: “a disposable pump constructed according to the present invention and charged with a 3-day supply of insulin, a small battery and a disposable glucose sensor could be integrated into a single housing and releasably coupled with non-disposable components such as control electronics, a transmitter/receiver and a user interface to comprise a small insulin delivery device that could be worn on the skin as an adhesive patch”); an electrically activatable drive device (shape memory wire 114 and associated power source 116 and electrical connection 117 as seen in Fig. 1B; see para 0026-0029); a reservoir (102); and a pump device comprising: a barrel (see Fig. 1B; the barrel being interpreted as walls surrounding displacement cavity 104) having an interior (displacement cavity 104) including a fluid portion having a variable volume for containing the infusion medium (Fig. 1B); an outlet port (opening of 104 that leads to outlet conduit 109) in fluid flow communication with the fluid portion of the barrel (Fig. 1B, para 0023); a plunger (plunger 112) moveable within the barrel between a retracted position and an active position to vary the volume of the fluid portion of the barrel (para 0023, 0026), wherein the plunger is moveable by the drive device from the retracted position to the active position when the drive device is electrically activated (see para 0029 which explains how “heating of the shape memory alloy material 114 so as to cause a phase transition associated shortening of its length results in a minimum volume condition for the displacement cavity 104” with regard to the embodiment of Fig. 1B); wherein, when the barrel contains infusion fluid, the volume of the fluid portion of the barrel is reduced as the plunger is moved from the retracted position to the active position to provide a pressure within the barrel to force the infusion fluid from the fluid portion of the barrel and through the outlet port (para 0026-0029); wherein, the volume of the fluid portion of the barrel is increased as the plunger is moved from the active position to the retracted position to provide a pressure within the barrel to draw infusion fluid from the reservoir into 
While Rush disclosed a housing portion as taught above, Rush does not expressly recite that the housing portion comprises a base portion having a bottom surface securable directly on to skin of the user. Gorman discloses a housing portion (54) adapted to be secured to a user wherein the housing portion comprises a base portion (“base portion” being interpreted as a bottom portion of housing 54 such as the cut-out view of housing 54 seen in Fig. 3) having a bottom surface securable directly on to skin of the user (see para 0074 of Gorman). It would have been obvious to one having ordinary skill in the art to modify the housing of Rush such that the housing portion comprises a base portion having a bottom surface securable directly on to skin of the user based off the teachings of Gorman. One would have been motivated to do so in order to secure the housing portion to the user (see para 0074 of Gorman).
Rush is silent to a seal provided about the barrel. Gorman however teaches use of seals in the form of o-rings that can be used to form fluid-tight seals (see para 0063). It would have been obvious to one having ordinary skill in the art at the time of invention to further modify Rush in view of Gorman and provide a seal (in the form of an o-ring) provided about the barrel as a way to prevent fluid leakage from the barrel (see para 0063 of Gorman).
Rush is silent to wherein the injection site is an injection site at which a hollow needle or cannula may be inserted into the user when the bottom surface of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user. Gorman teaches an injection site at which a hollow needle or cannula (64) may be inserted into the user when its bottom surface (surface where adhesive layer 60 is located) of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion of its housing (54) is secured to the user (see Figs. 2A, 2B, 3, para 0074). It would have been obvious to one having ordinary skill in the art to modify Rush to include a cannula in view of Gorman such that the injection site is an injection site at which the cannula may be inserted into the user when the bottom surface of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user in order to deliver fluid from the pump device into a user (see Figs. 2A, 2B, 3, para 0074 of Gorman).


As to claim 4, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses wherein a plunger cap (rigid restraint 113) is coupled to the plunger by the drive device (see para 0026, Fig. 1B; “coupled” in the sense that rigid restraint 113 constrains plunger 112 to a periodic motion of precisely fixed limits).
As to claim 6, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. While Rush does mention use of adhesive patches (see para 0006, 0009), Rush does not expressly recite wherein the bottom surface of the base portion further comprises an adhesive material for securing the housing portion to the user. Gorman teaches wherein the bottom surface of its base portion further comprises an adhesive material (adhesive layer 60) for securing the housing portion to a user (see para 0074 of Gorman). It would have thus been further obvious when modifying Rush in view of Gorman to further do so such that the bottom surface of the base portion further comprises an adhesive material for the same purpose of securing the housing portion to the user (see para 0074 of Gorman).
As to claim 7, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses a one-way valve (110) within the first conduit (109) (Figs. 1A, 1B, para 0023, 0028).
As to claim 8, Rush in view of Gorman teaches the delivery device according to claim 2 as described above. Rush further discloses a one-way valve (108) within the second conduit (107) (Figs. 1A, 1B, para 0023, 0028).

As to claim 9, Rush discloses a delivery device (Fig. 1B) for delivering an infusion medium (fluid in infusion reservoir 102) to a user, the device comprising: a housing portion adapted to be secured to a user (see para 0009 which teaches: “a disposable pump constructed according to the present invention and charged with a 3-day supply of insulin, a small battery and a disposable glucose sensor could be integrated into a single housing and releasably coupled with non-disposable components such as control electronics, a transmitter/receiver and a user interface to comprise a small insulin delivery device that could be worn on the skin as an adhesive patch”); an electrically activatable drive device (shape memory wire 114 and associated power source 116 and electrical connection 117 as seen in Fig. 1B; see para 0026-0029); a reservoir (102); and Page 3 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020a pump device comprising: a barrel (see Fig. 1B; the barrel being interpreted as walls surrounding displacement cavity 104) having an interior (displacement cavity 104) including a fluid portion having a variable volume for containing the infusion medium (see Fig. 1B); an outlet port (opening of 104 that leads to outlet conduit 109) in fluid flow communication with the interior of the barrel (Fig. 1B); a plunger (112) moveable within the barrel between a retracted position (position when plunger is located at first limit 105) and an active position (position when plunger is located at second limit 106) to vary the volume of the fluid portion of the barrel (para 0023, 0026), wherein the plunger is moveable by the drive device from the retracted position to the active position when the drive device is electrically activated (para 0026-0029); wherein, when the barrel contains infusion fluid, the volume of the fluid portion of the barrel is reduced as the plunger is moved from the retracted position to the active position to provide a pressure within the barrel to force the infusion fluid from the fluid portion of the barrel and through the outlet port (para 0026-0029); wherein, the volume of the fluid portion of the barrel is increased as the plunger is moved from the active position to the retracted position to provide a pressure within the barrel to draw infusion fluid from the reservoir into the fluid portion of the barrel (para 0026-0029), through an inlet port (where inlet conduit 107 connects to reservoir 102), when the inlet port is connected in fluid flow communication with the reservoir (Fig. 1B, para 0023), and wherein the delivery device further comprises an injection site (111), and a first conduit (109) coupling the injection site in fluid flow communication with the outlet port of the pump device (Fig 1B).
Rush is silent to wherein the injection site is an injection site at which a hollow needle or cannula may be inserted into the user when the bottom surface of a basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion is secured to the user. Gorman teaches an injection site at which a hollow needle or cannula (64) may be inserted into the user when its bottom surface (surface where adhesive layer 60 is located) of the basePage 2 of 14Appl. No. 15/357,112 (U25)Amdt. Dated March 19, 2021Reply to Final Office Action of September 24, 2020 portion (“base portion” being interpreted as a bottom portion of housing 54 such as the cut-out view of housing 54 seen in Fig. 3) of its housing (54) is secured to the user (see Figs. 2A, 2B, 3, para 0074). It would have been obvious to one having ordinary skill in the art to modify Rush to include a cannula in view of Gorman such that the injection site is an injection site at which the cannula may be inserted into the 
Rush is silent to a seal provided about the barrel. Gorman however teaches use of seals in the form of o-rings that can be used to form fluid-tight seals (see para 0063). It would have been obvious to one having ordinary skill in the art at the time of invention to further modify Rush in view of Gorman and provide a seal (in the form of an o-ring) provided about the barrel as a way to prevent fluid leakage from the barrel (see para 0063 of Gorman).

As to claim 10, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses wherein the reservoir (102) has an interior volume for containing the infusion medium and a conduit (107) connecting the interior volume of the reservoir in fluid flow communication with the piston chamber (Fig. 1B, para 0023 of Rush).
As to claim 12, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses wherein a plunger cap (rigid restraint 113) is coupled to the plunger by the drive device (see para 0026, Fig. 1B; “coupled” in the sense that rigid restraint 113 constrains plunger 112 to a periodic motion of precisely fixed limits).
As to claim 14, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. While Rush does mention use of adhesive patches (see para 0006, 0009), Rush does not expressly recite wherein the housing portion comprises an adhesive material on the bottom surface for securing the housing portion to the user. Gorman teaches wherein the bottom surface of its base portion further comprises an adhesive material (adhesive layer 60) for securing the housing portion to a user (see para 0074 of Gorman). It would have thus been further obvious when modifying Rush in view of Gorman to further do so such that the bottom surface of the housing portion further comprises an adhesive material for the same purpose of securing the housing portion to the user (see para 0074 of Gorman).
As to claim 15, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses a one-way valve (110) within the conduit (109) (see Figs. 1A, 1B, para 0023 of Rush).

Claim 3, 11 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush in view of Gorman as applied to claims 2 and 10, respectively, and further in view of Diaz et al. (US 2002/0120236 A1, cited in previous office actions and hereinafter 'Diaz').
As to claims 3 and 11, Rush in view of Gorman teaches a delivery device according to claim 2 and claim 10, respectively, as described above, but is silent on wherein the reservoir is supported by the housing portion.
Diaz discloses a medicated delivery systems having a reservoir 24 supported by a housing portion (16, 18, 20, 22; see Figs. 2A-3, paragraphs 0010-0012, 0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rush/Gorman and place the reservoir within the housing portion such that it is supported by the housing in a manner similar to Diaz. One would have been motivated to do so in order to ensure that the reservoir stays secured within the housing (see Figs. 2A-3, paragraphs 0010-0012, 0066 of Diaz).

As to claim 16, Rush in view of Gorman and Diaz teaches the delivery device according claim 11 as described above. Rush further discloses a one-way valve (108) within the second conduit (107) (see Figs. 1A, 1B, para 0023 of Rush).

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rush in view of Gorman as applied to claims 1 and 9, respectively, above, and further in view of Gross et al. (US 6,186,982 B1, hereinafter 'Gross').
As to claim 5, Rush in view of Gorman teaches the delivery device according to claim 1 as described above. Rush further discloses electrical control circuitry (pulse generating circuit 118 and/or control electronics described in para 0009) wherein the electrical control circuitry controls the drive device for delivery of the infusion medium from the reservoir to the user (para 0009, 0027, 0028) but is silent to the control circuitry being contained in the housing portion. 
Gross discloses placement of controlling circuitry within a housing portion depending on how advanced the controlling circuitry is (see para beginning line 13 col. 16 which explains how controlling more sophisticated devices are of course within the scope of the invention” implying that controlling circuitry can also be placed elsewhere).
It would have been obvious to one having ordinary skill in the art to modify Rush/Gorman and place the control circuitry in the housing portion such that the control circuitry is contained in the housing portion based off the teachings of Gross. One having ordinary skill in the art would have been able to decide between different placements for the control circuitry, for example within the housing portion already described above with respect to Rush/Gorman, or within a separate housing portion. One could have decided on such placement based on a level of sophistication of the overall device and based on the cost of replacement (i.e. placing cheap control circuitry in a disposable housing portion vs. more expensive control circuitry in a reusable housing portion – see para beginning line 13 col. 16 of Gross).

As to claim 13, Rush in view of Gorman teaches the delivery device according to claim 9 as described above. Rush further discloses electrical control circuitry (pulse generating circuit 118 and/or control electronics described in para 0009) wherein the electrical control circuitry controls the drive device for delivery of the infusion medium from the reservoir to the user (para 0009, 0027, 0028) but is silent to the control circuitry being contained in the housing portion. 
Gross discloses placement of controlling circuitry within a housing portion depending on how advanced the controlling circuitry is (see para beginning line 13 col. 16 which explains how controlling circuitry can be placed within housing 142 along with other components of the device, but that “more sophisticated devices are of course within the scope of the invention” implying that controlling circuitry can also be placed elsewhere).
It would have been obvious to one having ordinary skill in the art to modify Rush/Gorman and place the control circuitry in the housing portion such that the control circuitry is contained in the housing portion based off the teachings of Gross. One having ordinary skill in the art would have been able to decide between different placements for the control circuitry, for example within the housing portion already described above with respect to Rush/Gorman, or within a separate housing portion. One could have decided on such placement based on a level of sophistication of the overall device and based on the cost of replacement (i.e. placing cheap control circuitry in a disposable housing 

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered. 
With regard to applicant’s arguments concerning the previous claim objections and rejections under 35 USC § 112 (page 6 of Remarks), the examiner agrees that the claim amendments have obviated the previous claim objections and rejections under 35 USC § 112.
With regard to applicant’s arguments concerning the previous rejections under 35 USC § 103 (pages 6-8 of Remarks), the arguments are not persuasive. The applicant argues regarding the location of the seal as claimed versus what is taught by Gorman. What the applicant regards as “about” is somewhat confusing however. The applicant points to Fig. 29, which shows a seal 281 that appears to be placed outside of and on top of barrel 52. One current Merriam-Webster definition for the term “about” is “on all sides : around”. However the examiner feels that the instant specification does NOT support this definition because a seal 281 placed outside of and on top of the barrel is not on all sides of the barrel. An alternative Merriam-Webster definition of “about” is “in the vicinity: near”, which appears to be more supported by the drawings of the instant disclosure showing the seal 281, which include Figs. 28-30 (the examiner notes that the specification does not appear to explicitly use the language of a seal as being “provided about the barrel”). With an interpretation of “about” as being “in the vicinity: near”, a seal added between the plunger and barrel of Rush could be considered “about the barrel”. The examiner additionally notes that the instant specification describes “o-ring 281 prevents leaking of fluid from the plunger 54-barrel 52 assembly”, and thus the seal of the instant invention (or at least that shown in Figs. 28-30) accomplishes a similar purpose to that of Gorman in that it prevents fluid from leaking out of the barrel when a plunger is inside the barrel. It is not clear how a seal/o-ring placed “on all sides” or around the barrel (i.e. placed with the first definition of “about” as mentioned above) would accomplish this function. Based off the instant drawings, it appears a limitation more in line with Fig. 29 would be “a seal provided adjacent to an opening of the barrel".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783